Name: Commission Directive 2006/20/EC of 17 February 2006 amending, for the purposes of its adaptation to technical progress, Council Directive 70/221/EEC concerning fuel tanks and rear underrun protection of motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: land transport;  technology and technical regulations;  organisation of transport
 Date Published: 2006-02-18; 2006-11-28

 18.2.2006 EN Official Journal of the European Union L 48/16 COMMISSION DIRECTIVE 2006/20/EC of 17 February 2006 amending, for the purposes of its adaptation to technical progress, Council Directive 70/221/EEC concerning fuel tanks and rear underrun protection of motor vehicles and their trailers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), and in particular the second indent of Article 13(2) thereof, Having regard to Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers (2), and in particular Article 3 thereof, Whereas: (1) Directive 70/221/EEC is one of the separate Directives in the context of the Community type-approval procedure laid down in Directive 70/156/EEC. The provisions of Directive 70/156/EEC relating to systems, components and separate technical units for vehicles therefore apply to Directive 70/221/EEC. (2) In order to increase the level of protection, rear underrun protection devices should be required to withstand increased force levels, and account should be taken of vehicles using air suspension units. (3) In view of technical progress, and the advances made in vehicle use with regard to the installation of vehicle platform lifts, it is appropriate that account be taken of platform lifts in the context of the installation of rear underrun protection devices. (4) Directive 70/221/EEC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress set up under Article 13(1) of Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/221/EEC is amended in accordance with the Annex to this Directive. Article 2 1. With effect from 11 September 2007, if the requirements laid down in Directive 70/221/EEC, as amended by this Directive, are not complied with, a Member State, on grounds related to rear underrun protection: (a) shall refuse to grant EC type-approval or national type-approval of a type of vehicle; (b) shall refuse to grant EC type-approval or national type-approval of a rear underrun protection device, as a separate technical unit, 2. With effect from 11 March 2010, if the requirements laid down in Directive 70/221/EEC, as amended by this Directive, are not complied with, a Member State, on grounds related to rear underrun protection: (a) shall refuse the registration or prohibit the sale or entry into service of new vehicles; (b) shall prohibit the sale or entry into service of a rear underrun protection device, as a separate technical unit. Article 3 1. Member States shall adopt and publish, before 11 March 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 11 March 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 17 February 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2005/64/EC of the European Parliament and of the Council (OJ L 310, 25.11.2005, p. 10). (2) OJ L 76, 6.4.1970, p. 23. Directive as last amended by the 2003 Act of Accession. ANNEX Annex II to Directive 70/221/EEC is amended as follows: 1. the following section 5.1a is inserted: 5.1a. The vehicle shall be tested under the following conditions:  it must be at rest on a level, flat, rigid and smooth surface,  the front wheels must be in the straight-ahead position,  tyres must be inflated to the pressure recommended by the vehicle manufacturer,  the vehicle may, if necessary to achieve the test forces required, be restrained by any method specified by the vehicle manufacturer,  if the vehicle is equipped with hydropneumatic, hydraulic or pneumatic suspension or a device for automatic levelling according to load, it must be tested with the suspension or device in the normal running condition specified by the manufacturer.; 2. point 5.4.5.2 is replaced by the following: 5.4.5.2. A horizontal force corresponding to 25 % of the maximum technically permissible mass of the vehicle but not exceeding 5 Ã  104N must be applied successively to both points P1 and to point P3; 3. the following section 5.4a is inserted: 5.4a. For vehicles fitted with a platform lift the fitting of the underrun device may be interrupted for the purposes of the mechanism. In such cases, the following must apply: 5.4a.1. the lateral distance between the fitting elements of the underrun device and the elements of the platform lift, which make the interruption necessary, may amount to no more than 2,5 cm; 5.4a.2. the individual elements of the underrun protection device must, in each case, have an effective surface area of at least 350 cm2; 5.4a.3. the individual elements of the underrun protection device must be of sufficient dimensions to comply with the requirements of paragraph 5.4.5.1, whereby the relative positions of the test points are determined. If the points P1 are located within the interruption area mentioned in 5.4a, the points P1 to be used will be located in the middle of any lateral section of the rear underrun protection device; 5.4a.4. for the area of interruption of the underrun device and for the purposes of the platform lift, point 5.4.1. need not apply.